Citation Nr: 1227659	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-46 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from July 1959, to July 1963.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Granting the Veteran the benefit of the doubt, the evidence of record demonstrates that tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for tinnitus, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2011). 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that his tinnitus is related to service, specifically due to exposure to acoustic trauma while serving aboard an aircraft carrier.  In his January 2008 claim, he stated that he had ringing in the ears when he left service and that his last physical with the Navy did not include a hearing test.  In his July 2008 Notice of Disagreement and the May 2012 Board hearing, the Veteran reiterated that he had ringing in his ears when he left service.  The Veteran's military occupational specialty (MOS) was an aircraft mechanic.  In this regard, the Veteran reports that he was exposed to screaming and loud jet engines with hearing protection seldom worn, as related in the transcript of the Board hearing conducted in May 2012.  

The Veteran's July 1959 physical induction examination, June 1963 separation physical examination, and service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of tinnitus.  

A May 2008 VA audiological examination and June 2008 addendum opinion were obtained.  The Veteran reported a history of bilateral tinnitus that was constant and manifested by a high-pitched buzzing sound.  The Veteran indicated that he was exposed to acoustic trauma during service, including working around jet engines on an aircraft carrier.  He reported that this condition had been present for several years and believes that it was present before 1985, but could not be sure.  The Veteran also reported post-service employment as a utility lineman and that he infrequently hunted without hearing protection.  The Veteran also reported chronic ear infections since childhood.  Upon examination and review of the Veteran's claims file, the examiner diagnosed bilateral constant tinnitus, however, indicated that it was less likely than not that the Veteran's tinnitus was related to military service.  In providing the opinion, the examiner noted that the Veteran was exposed to a fair amount of noise working around jets, particularly on an aircraft carrier, which may well have contributed to tinnitus.  However, based on the effects of chronic middle ear disease, the stapedectomy, and occupational noise exposure, the tinnitus was less likely than not related to service.

During the May 2012 Board hearing, the Veteran reported that he noticed tinnitus while in service and that it never stopped.  Further, the Veteran reported that he underwent a stapedectomy in 1985 as a surgical procedure to improve his tinnitus symptoms.  The Veteran also reported that his occupational and recreational noise exposure was minimal as well as the fact that his chronic middle ear disease was manifested by infections after getting warm water in his ears as a child. 

The Board finds that the evidence of record supports service connection for tinnitus.  First, there is a current disability because the Veteran has provided competent and credible evidence of ringing in his ears.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Second, there is in-service incurrence because the Veteran has provided competent and credible evidence of ringing in his ears during service.  Id.  Although the Veteran stated that the tinnitus began in 1985 at the 2008 VA examination, in every other statement of record he has noted that it began during service.  Additionally, he and his wife testified that when his hearing worsened in 1984 or 1985, he had a procedure done to correct his tinnitus.  The Board thus finds that any inconsistency in the Veteran's statements has been adequately explained and the testimony is thus credible.  See Caluza, 7 Vet. App. 511.  Furthermore, the Veteran's MOS indicates in-service noise exposure, which tends to support his statements of ringing in his ears during service.  Third, the Veteran has provided competent and credible testimony that his tinnitus has continued since service discharge.  See 38 C.F.R. § 3.303(b); see also Charles, 16 Vet. App. 370; Caluza, 7 Vet. App. 511.  Accordingly, the evidence of record supports a finding of service connection for tinnitus.  

The Board notes that the 2008 VA examiner provided a negative etiological opinion. The examiner provided his opinion, however, in reliance on the Veteran's lay statement that he could not pinpoint with certainty the onset of his tinnitus.  In the remaining testimony of record, including his original claim for service connection filed before the VA examination, the Veteran has consistently asserted that his tinnitus began in service and has continued to present.  The Board this finds the Veteran's lay statements competent, credible, and probative.  See Charles, 16 Vet. App. 370; Caluza, 7 Vet. App. 511.  Additionally, the Board does not assign significant weight to the VA opinion because it is provided in part on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).

As such, the Board has determined that the Veteran is competent and credible in his report that he was exposed to acoustic trauma in service, experienced bilateral constant tinnitus in service, and has experienced continuous symptoms of tinnitus since service. Therefore, service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain outstanding private treatment records and 2) obtain an audiological examination.

First, remand is required to make additional attempts to obtain private medical records. VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 38 C.F.R. § 3.159(c)(1). 

On the Veteran's January 2008 claim form, he indicated that he had sought treatment from two different providers for his bilateral hearing loss from 1986 to 1996.  At his 2008 VA examination, the Veteran stated that he had a stapedectomy in 1985.  At the May 2012 Board hearing, the Veteran stated that the procedure was performed by a private physician, Dr. L. and that he may be able to provide the records.  The Veterans Law Judge thus held the record open for one month from the date of the hearing in order to facilitate receipt of those records.  To date, no such records have been associated with the claims file and no additional requests have been made.  There are no VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any of the relevant providers.  Although the "duty to assist is not a one-way street," the Board finds that additional attempts should be made to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, attempts must be made to obtain these records.

Second,  remand is required to obtain a VA audiological examination in order to ascertain the etiology of bilateral hearing loss.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Here, a May 2008 audiological examination was conducted.  Upon a review of the claims file and examination, the examiner opined that it was less likely than not that the Veteran's hearing loss was due to his military service, in part, because the 1963 service separation examination showed hearing within normal limits. This opinion, however, does not address whether any hearing loss was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385  is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  

Additionally, the examiner did not address the presence of STRs dated in 1960, 1961 or 1962 that diagnosed left ear otitis externa and noted left ear symptoms.  Furthermore, the examiner did not address the Veteran's lay statements that he noted hearing difficulty in service and since that time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The examiner also did not address lay statements from the Veteran's family regarding his hearing loss, as they were submitted after the examination.  See Dalton, 21 Vet. App. 39-40; Layno, 6 Vet. App. 469-70.  The Veteran's wife, whom he met in 1963 and married in 1964, stated that she noticed he had hearing difficulty when she met him, which was around the time that he was discharged from the service.  Id.  The Board notes that the Veteran's MOS was aircraft mechanic.   Further, the Veteran has submitted lay statements from other family members that support his assertions that hearing difficulty was present upon leaving military service.  Thus, there is relevant evidence of record that the examiner did not address.  As such, remand is required for an additional audiological examination that addresses all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment any medical records that pertain to bilateral hearing loss. Specifically request that the Veteran provide the name, address and dates of treatment of any medical records that pertain to his stapedectomy, to include records from Dr. L. Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the Veteran and his representative must be notified of (a) the identity of the specific records that are not able to be obtained; (b) the efforts that were made to obtain the records; and (c) any further action to be taken regarding the claim. The Veteran must be given an opportunity to respond. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his bilateral hearing loss. All pertinent symptomatology and findings must be reported in detail. The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner. All testing, to include an audiogram and Maryland CNC speech recognition, must be performed. It is requested that the examiner record a detailed history of in-service and post-service noise exposure. A complete rationale for all opinions must be provided. If the examiner cannot provide the  requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the current hearing loss is related to the Veteran's active service, or to any incident therein. The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure, to include as due to the Veteran having worked his entire period of service as an aircraft mechanic with little hearing protection.  The examiner must address the relevant STRs.  The examiner must also address the lay statements of record indicating hearing difficulty at service discharge and thereafter, which for the purpose of this remand, the examiner should find credible.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


